DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 5/20/21, the 35 USC 102,103 and 112 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 16, the temperature claimed is confusing as independent claim recites a temperature range of 1000-2000C and the claimed range in 16 is from 40-100C which is outside the range and not further limiting.  The Examiner suggest reciting the claimed temperature range of 40-100C to be prior to the treating step and/or recite the temperature range of 1000-2000C to be after/during the treating step to overcome the confusion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,2,8,10-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258).
Yakubo et al. (2017/0221640) teaches a method of producing titanium oxide particle and dispersion and coating thereof (abstract).  A titanium oxide film is obtained by applying and calcinating the titanium paste in which the particles are bonded (claimed sintered) whereby the titanium dispersion has an average particle diameter of 50% D50 whereby the particles are 10-100nm meeting the claimed (c) characteristics ([0059],[0078].
Yakubo et al. (2017/0221640) fails to teach the treating to be by EMR and at a temperature of from 1000-2000C.
Suematsu et al. (2019/0047258) teaches a conductive paste including metallic powders in forming a metal oxide dispersion [0180] of the claimed zirconia, titanium and yttrium [0175] having a sintering temperature of less than 1600-3000C [0189].  It has prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claim 2, the D50 is as low as 10 nm [0059].
Regarding claim 8, the object is a solar cell (fuel cell) (abstract), catalyst [0002], [0050] and electrode [0087].  
Regarding claims 10 and 11, the dispersion includes a solvent, binder and titanium particles and the solvent is an alcohol such as methanol, ethanol, etc. [0067],[0074]-[0075], [0126]. 
Regarding claim 12, the particles are titanium (abstract).
Regarding claim 13, the coating is dried before calcined [0078].
Regarding claims 18 and 19, Liu et al. (2014/0220732) teaches treating is by an EMR process including Suematsu et al. (2019/0047258).


Claim 5,7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) are incorporated here.
Yakubo et al. (2017/0221640) fails to teach the claimed particle ratio of D90/D10, thickness of the layer and measuring particle distribution by light scattering. 

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) to include the claimed particle ratio D90/D10, thickness of layer and measurement of particles as evidenced by Rhee et al. (2019/0051906) with the expectation of achieving similar success.
Regarding claim 15, Yakubo et al. (2017/0221640) fails to specifically teach the heating duration but it would have been within the skill of one practicing the invention to have calcined for the claimed amount to produce the film absent a showing of criticality thereof.

Claims 4,6,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) in combination with Ida et al. (2016/0167130).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) fail to teach heating the dispersion prior to applying as a coating.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) process to include heating the substrate to form the coating at a temperature of 80C as evidenced by Ida et al. (2016/0167130) with the expectation of forming the film.  
Regarding claims 4 and 6, Ida et al. (2016/0167130) teaches the D10 and D90 particle sizes to be 10-300nm [0022].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) in combination with Cartt et al. (2009/0130216).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) fail to teach a bimodal distribution whereby one mode is at least 5 to 10 times larger than a second mode.

Therefore it would have been obvious for one skilled in the art to have modified Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) to include a bimodal distribution with a first mode at least 10 times as large as the second mode calcination process to include laser and IR lamps to form the films as evidenced by Cartt et al. (2009/0130216) with the expectation of achieving similar success of forming a uniform dispersion and subsequently a film.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) in combination with Kayama et al. (2009/0014062).
Features detailed above concerning the teachings of Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) are incorporated here.
Yakubo et al. (2017/0221640) in combination with Suematsu et al. (2019/0047258) in combination Rhee et al. (2019/0051906) fail to teach a dispersion having no binder and a surfactant and dispersant.
Kayama et al. (2009/0014062) teaches a similar dispersion whereby a binder can be included or not in the dispersion [0243].
.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Yakubo et al. (2017/0221640) fails to teach treat by EMR and at the claimed temperature.
The Examiner agrees and has applied a combination rejection citing Suematsu et al. (2019/0047258) for teaching the claimed limitations not taught by Yakubo et al. (2017/0221640).

Applicant argued Rhee et al. (2019/0051906) fails to teach treat by EMR and at the claimed temperature.


Applicant argued Ida et al. (2016/0167130) fails to teach the claimed temperature range and that it teaches low sintering temperatures.
The Examiner agrees in part.  However, Ida et al. (2016/0167130) is relied upon for teaching applying a heated dispersion and not for the claimed sintering temperatures as this is taught by Suematsu et al. (2019/0047258) as detailed above.

Applicant argued Jackrel (2012/0270363) fails to teach the claimed sintering temperatures of from 1000-2000C as it teaches 375-525C.
The Examiner agrees and has withdrawn Jackrel (2012/0270363) as a reference and has applied Suematsu et al. (2019/0047258) for this teaching.  Hence, the argument is moot.

Applicant argued Cartt et al. (2009/0130216) fails to teach treat by EMR and at the claimed temperature.
The Examiner agrees and has applied a combination rejection citing Suematsu et al. (2019/0047258) for teaching the claimed limitations not taught by Yakubo et al. (2017/0221640) and Rhee et al. (2019/0051906) and Cartt et al. (2009/0130216).


The Examiner agrees in part.  However, Kayama et al. (2009/0014062) is relied upon for teaching dispersion absent a binder and not for the claimed sintering temperatures as this is taught by Suematsu et al. (2019/0047258) as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715